ACCEPTED
                                                                          03-15-00334-CR
                                                                                  6194918
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                    7/23/2015 12:46:15 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK

              Cause No. 03-15-00334-CR
                                                         FILED IN
               In The Third Court of Appeals      3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                       Austin, Texas
                                                  7/23/2015 12:46:15 PM
                                                      JEFFREY D. KYLE
                                                           Clerk
                 Ex parte Moses Martinez

Original Proceeding from the County Court #2 of Bell County
          The Honorable John Mischtian, Presiding

            Appellant's Motion to Extend Time




                                Jose "Chito" Vela Ill
                                SBN:24048859
                                Walker Gates Vela PLLC
                                505 E Huntland Dr Ste 300
                                Austin, Texas 78752
                                Tel: 512.633.1785
                                Fax: 512.615.3366
                                Email: chito.v@walkergatesvela.com

                                Attorney for Appellant




                                                                               '
Comes now, Jose Vela Ill, on behalf of Appellant Moses Martinez and files this

motion to extend time pursuant to Texas Rule of Appellate Procedure 10.5(b) and

in support of the motion states:


   1. Appellant's brief was due June 22, 2015. Due to a calendaring error, a

      motion to extend time was not timely filed before June 22, 2015.


   2. Appellant contacted the court reporter to request the record on June 8,

      2015. The court reporter replied on June 12, 2015 and provided an invoice.

      However, the client was unable to pay the invoice until July 14, 2015.


   3. The court reporter has confirmed receipt of the payment and should have

      the record prepared by August 1, 2015. Correspondence between counsel

      and the court reporter is attached to this motion as Exhibit A.


   4. Appellant requests that the deadline for filing Appellant's brief be extended

      until August 28, 2015 so as to give the court reporter enough time to

      prepare the record and give counsel enough time to review the record and

      prepare his brief.


   5. This is the first extension requested by Appellant.




                                             Jose ' hito" Vela Ill
                                             SBN:24048859
                                          Walker Gates Vela PLLC
                                          505 E Huntland Dr Ste 300
                                          Austin, Texas 78752
                                          Tel: 512.633.1785
                                          Fax: 512.615.3366
                                          Email: chito.v@walkergatesvela.com

                            Certificate of Service.

By my signature above, I c)::3that this document:;: faxed to the Bell County
Attorney's Office on this       day of         J
                                              ~;~ I          2015.
Chito Vela

From:                          Shannon Adler <txcsr66@yahoo.com>
Sent:                          Wednesday, July 22, 2015 9:53 AM
To:                            Chito Vela
Subject:                       Re: Court reporter's record for Moises Martinez writ of habeas corpus, 2Cll-07750 Bell
                               County


I've been out of the office for a week, and did get the check today. I've tried to get the COA #for the
case, but can't find it. Do you happen to have it? I should have it finished and sent off to the Court of
Appeals within a week.
Thank you,

Shannon Adler, CSR
254-933-5385 (office)
254-535-5628 (cell)


On Tuesday, July 21, 2015 2:25PM, Chilo Vela <chito.v@walkergatesvela.com> wrote:


Just wanted to make sure you got the payment and find out when the record will be ready. Please let me know.

Chito Vela

From: Chito Vela
Sent: Monday, July 06, 2015 3:46PM
To: 'Shannon Adler' <txcsr66@yahoo.com>
Subject: RE: Court reporter's record for Moises Martinez writ of habeas corpus, 2C11-07750 Bell County

Hello again,

Sorry for the delay, client will bring the $415 tomorrow and I will mail you a check as soon as he brings the
money. Thanks.

Chito Vela

From: Shannon Adler rmailto:txcsr66@yahoo.coml
Sent: Friday, June 12, 2015 9:22AM
To: Chilo Vela
Subject: Re: Court reporter's record for Moises Martinez writ of habeas corpus, 2C11-07750 Bell County

Dear Mr. Vela,

Attached is the invoice for the Reporter's Record taken in the case of Moises Martinez. Your email
will suffice as a request for the Record.

You may send payment to me at PO Box 1192, Belton, TX 76513. I will not begin the transcript until
I receive payment.
                                                          1
Thank you,


Shannon Adler, CSR
254-933-5385 (office)
254-535-5628 (cell)



On Monday, June 8, 2015 3:21 PM, Chito Vela <chito.v@walkerqatesvela.com> wrote:


Ms. Shannon Adler,

I represent Moises Martinez in his appeal and would like you to prepare the record. Do you need a
formal letter or will this email suffice? Could you send an invoice so I can get payment from my client?
My assistant told me it would be about $400. Thanks.

Sincerely,

Jose "Chito" Vela Ill
Attorney

OFFICE   512-270-2913
FAX      512-615-3366

Email: chito. v@walkergatesvela.com


             Walker Gates Vela                  Q

               PLLC • ATTORNEYS at LAW
•            505 E. Huntland Dr., Suite 300 Austin, TX • 78752




                                                                 2
                                                                                                       5   -
                                             ..,
                                            i; ti
                                            'I

                                            1
                                             '   .i
                                                  L




                   Walker Ga~t~es. Vela                      o
                    PLLC • ATTORN:evs                        tit   LAW
                                                  •
                   5~5 E. Huntland Or.. Suitr ;:10 Aul tin. TX •78752




                                             ''
                                            :.   ~:'

                                            :r
                                            r,




                                                 ·l'
        ''
        I:
                                                  !
    : ''i                                         I
         ':•

                                                 .I
                                                  I'
                                                 I


        i   ·I


   ill'i·i
                                                        I
                                                        I

                                                        i
   I'l'...'ii·il
                                                        I'




   I l
                                                        li
1'110:\'E                                              51) 615 3366      WIW   Willk(Hgatcsvclu.com
   I!.,                                                 I

   ;    I ~'
   '::
                                                l
                                                i,
                                                I·
                                                 I
                                                    i
                                                    i
                                                    ~    I




          '
          ; I'   ~I
                     .                          !
                                                 !shannon Adler, CSR
                     ~
          t • •
          I;'
                                                    j    ~POBox1192
                                                I Belton, rx 76513
                                                    I    :
                                           · I
                                                    I
                                                         254-535-5628
                                           ,I
              I<

    June 12, 2015


    To:       .lytr. Jose Vela, Ill
              :'5os Huntland Drive
          : j .~
                                                 ~

                                                 !
          ll~uite300                            l        i•

                                           . .Ir
          ! ...!~ustin, TX 78752
                                                         I
                                                         I,
          :                                     I

              ·i                                 i  I




                                                        In Re: Cause No. 2Cll-07750
                                                                 MOISES MARTINEZ
        '!:
    -~..1·!                              --1--.-----------------
                                                    ,    I

          : !,!                  ' ! i
    The ~~i'ginal and one copy of t;ie Reporter's Record taken in the
          , :"                                      ~    I

    above1··:;(,umbered and styled d1se:
                                    r
                                         -------------------------------------                $415.00
              :::                                   ~    '
          ., ,.                    I ,
    lfyo~;~ould like a pdffile of tills Record, please add an
'   additf~,1nal $15.00 to the total.! i
           :;:.,                     ,.
              :-:!                              1        '
              .'~                          ' l           :
    Total ~·;J.ue ------------------------ ·· :----~ --------------------------------------   $415.00
          , t:i
          : j    ~'
                                           '
                                           '
                                                I        I'
                                                         ~·


    Tha~~f~ou.                             ·    !        i
          :L:                              ·l
          . ::;                                  I
              ';·                                   I
                 i
                 !!
                                                    I
                                                    '

              ·j                                !
              .i·
                 '
          '                                              ;i
          :I     I
              '·i
          I
              !. "
              t·j:
              ·"
              ''·
              :
                                           •I
                                                •'
                                                !
                                                ;'
                                                    '
                                                         ..
                                                         li
                                                             '
                                                                                                        :;
                                  \lrt •~ . .......... -~~·. .. .......... , ••• 11 ..... . . . .   .J.JJ.t, .••••••.,




i                                    u• U U                i ~ :.., 7 u= :: ; ~ ~ 8 8 8 ~ L!                             =··:   '""t   -s ..   h   ,   I - , _. '- ·•
                                                                                                                                                                                                                          ...
Lml11'11tllllti!fftt'r:·: ··: ·;•nrrtrtNilit'TM'"'>»tlll'w!flr·rrrrrtftfrflr:·:·                                                                                         .. ... .....~/1'1f'ff'rn>nh.>.n.t ... ~ ..:7r:t:t;..




--------                                      · - - - ---·-
                                                                                                                                                                        --- ------·----